       Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Regency Centers, L.P., a Delaware         Act; Unruh Civil Rights Act
14
       Limited Partnership;
15     Regency Centers Corporation, a
16     Florida Corporation;
17     Henry Rodgin

18            Defendants.
19
20         Plaintiff Scott Johnson complains of Regency Centers, L.P., a Delaware
21   Limited Partnership; Regency Centers Corporation, a Florida Corporation;
22   Henry Rodgin; and alleges as follows:
23
24
       PARTIES:
25
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
26
     level C-5 quadriplegic. He cannot walk and also has significant manual
27
     dexterity impairments. He uses a wheelchair for mobility and has a specially
28
     equipped van.

                                             1

     Complaint
       Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 2 of 8




1      2. Defendants Regency Centers, L.P. and Regency Centers Corporation
2    owned the real property located at or about 1623 Hollenbeck Ave, Sunnyvale,
3    California, in March 2021 and April 2021.
4      3. Defendants Regency Centers, L.P. and Regency Centers Corporation
5    own the real property located at or about 1623 Hollenbeck Ave, Sunnyvale,
6    California, currently.
7      4. Defendant Henry Rodgin owned Optivision located at or about 1623
8    Hollenbeck Ave, Sunnyvale, California, in March 2021.
9      5. Defendant Henry Rodgin owns Optivision located at or about 1623
10   Hollenbeck Ave, Sunnyvale, California, currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein is
16   responsible in some capacity for the events herein alleged, or is a necessary
17   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
18   the true names, capacities, connections, and responsibilities of the Defendants
19   are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
       Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 3 of 8




1      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
2    founded on the fact that the real property which is the subject of this action is
3    located in this district and that Plaintiff's cause of action arose in this district.
4
5      FACTUAL ALLEGATIONS:
6      10. Plaintiff went to Optivision in March 2021 with the intention to avail
7    himself of its goods or services motivated in part to determine if the
8    defendants comply with the disability access laws. Not only did Plaintiff
9    personally encounter the unlawful barriers in March 2021, but he wanted to
10   return and patronize the business several times but was specifically deterred
11   due to his actual personal knowledge of the barriers gleaned from his
12   encounter with them.
13     11. Optivision is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
16   to provide wheelchair accessible sales counters in conformance with the ADA
17   Standards as it relates to wheelchair users like the plaintiff.
18     13. Optivision provides sales counters to its customers but fails to provide
19   any wheelchair accessible sales counters.
20     14. A problem that plaintiff encountered was that the sales counter was too
21   high. There was no counter that was 36 inches or less in height that plaintiff
22   could use for his transactions.
23     15. Plaintiff believes that there are other features of the sales counters that
24   likely fail to comply with the ADA Standards and seeks to have fully compliant
25   sales counters for wheelchair users.
26     16. On information and belief, the defendants currently fail to provide
27   wheelchair accessible sales counters.
28     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to


                                               3

     Complaint
       Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 4 of 8




1    provide wheelchair accessible door hardware in conformance with the ADA
2    Standards as it relates to wheelchair users like the plaintiff.
3      18. Optivision provides door hardware to its customers but fails to provide
4    any wheelchair accessible door hardware.
5      19. One problem that plaintiff encountered was that the entrance door
6    hardware had a panel style handle that required tight grasping to operate.
7      20. Plaintiff believes that there are other features of the door hardware that
8    likely fail to comply with the ADA Standards and seeks to have fully compliant
9    door hardware for wheelchair users.
10     21. On information and belief, the defendants currently fail to provide
11   wheelchair accessible door hardware.
12     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
13   personally encountered these barriers.
14     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
15   wheelchair accessible facilities. By failing to provide accessible facilities, the
16   defendants denied the plaintiff full and equal access.
17     24. The failure to provide accessible facilities created difficulty and
18   discomfort for the Plaintiff.
19     25. The defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22     26. The barriers identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the
24   Department of Justice as presumably readily achievable to remove and, in fact,
25   these barriers are readily achievable to remove. Moreover, there are numerous
26   alternative accommodations that could be made to provide a greater level of
27   access if complete removal were not achievable.
28     27. Plaintiff will return to Optivision to avail himself of its goods or services


                                              4

     Complaint
       Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 5 of 8




1    and to determine compliance with the disability access laws once it is
2    represented to him that Optivision and its facilities are accessible. Plaintiff is
3    currently deterred from doing so because of his knowledge of the existing
4    barriers and his uncertainty about the existence of yet other barriers on the
5    site. If the barriers are not removed, the plaintiff will face unlawful and
6    discriminatory barriers again.
7      28. Given the obvious and blatant nature of the barriers and violations
8    alleged herein, the plaintiff alleges, on information and belief, that there are
9    other violations and barriers on the site that relate to his disability. Plaintiff will
10   amend the complaint, to provide proper notice regarding the scope of this
11   lawsuit, once he conducts a site inspection. However, please be on notice that
12   the plaintiff seeks to have all barriers related to his disability remedied. See
13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14   encounters one barrier at a site, he can sue to have all barriers that relate to his
15   disability removed regardless of whether he personally encountered them).
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     30. Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods and services of any
25   place of public accommodation is offered on a full and equal basis by anyone
26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27   § 12182(a). Discrimination is defined, inter alia, as follows:
28             a. A failure to make reasonable modifications in policies, practices,


                                               5

     Complaint
       Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 6 of 8




1                or procedures, when such modifications are necessary to afford
2                goods,    services,    facilities,   privileges,   advantages,   or
3                accommodations to individuals with disabilities, unless the
4                accommodation would work a fundamental alteration of those
5                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
6             b. A failure to remove architectural barriers where such removal is
7                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
8                defined by reference to the ADA Standards.
9             c. A failure to make alterations in such a manner that, to the
10               maximum extent feasible, the altered portions of the facility are
11               readily accessible to and usable by individuals with disabilities,
12               including individuals who use wheelchairs or to ensure that, to the
13               maximum extent feasible, the path of travel to the altered area and
14               the bathrooms, telephones, and drinking fountains serving the
15               altered area, are readily accessible to and usable by individuals
16               with disabilities. 42 U.S.C. § 12183(a)(2).
17     31. When a business provides sales or transaction counters, it must provide
18   accessible sales or transaction counters.
19     32. Here, accessible sales or transaction counters have not been provided in
20   conformance with the ADA Standards.
21     33. When a business provides door hardware, it must provide accessible
22   door hardware.
23     34. Here, accessible door hardware has not been provided in conformance
24   with the ADA Standards.
25     35. The Safe Harbor provisions of the 2010 Standards are not applicable
26   here because the conditions challenged in this lawsuit do not comply with the
27   1991 Standards.
28     36. A public accommodation must maintain in operable working condition


                                            6

     Complaint
        Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 7 of 8




1    those features of its facilities and equipment that are required to be readily
2    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
3       37. Here, the failure to ensure that the accessible facilities were available
4    and ready to be used by the plaintiff is a violation of the law.
5
6    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
7    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
8    Code § 51-53.)
9       38. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16      39. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18      40. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20   rights to full and equal use of the accommodations, advantages, facilities,
21   privileges, or services offered.
22      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23   discomfort or embarrassment for the plaintiff, the defendants are also each
24   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25   (c).)
26      42. Although the plaintiff encountered frustration and difficulty by facing
27   discriminatory barriers, even manifesting itself with minor and fleeting
28   physical symptoms, the plaintiff does not value this very modest physical


                                              7

     Complaint
       Case 4:21-cv-03910-JSW Document 1 Filed 05/25/21 Page 8 of 8




1    personal injury greater than the amount of the statutory damages.
2
3           PRAYER:
4           Wherefore, Plaintiff prays that this Court award damages and provide
5    relief as follows:
6        1. For injunctive relief, compelling Defendants to comply with the
7    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
8    plaintiff is not invoking section 55 of the California Civil Code and is not
9    seeking injunctive relief under the Disabled Persons Act at all.
10       2. For equitable nominal damages for violation of the ADA. See
11   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
12   and any other equitable relief the Court sees fit to grant.
13       3. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
18   Dated: May 20, 2021               CENTER FOR DISABILITY ACCESS
19
20                                     By: _______________________
21                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
22
23
24
25
26
27
28


                                             8

     Complaint
